The appeal before us brings for review final decree of foreclosure of tax lien under the provisions of Chapter 14572, Acts of 1929.
The record shows that the lands involved were not returned for taxation by the owner; that the owner deliberately stopped paying taxes on the said land because he considered the assessment too high, although he had for several years prior, without making any record of complaint, paid the taxes based on the identical valuation and took no steps to force a reduction in valuation.
The defense was that the tax certificate was invalid because of excessive valuation of the lands for tax assessments.
The decree should be affirmed on authority of Ridgeway v. Reese, 100 Fla. 1304, 131 So. 136; Tax Securities Corp. v. Borland, 103 Fla. 63, 137 So. 151, and Tax Securities Corp. v. Manatee County, 115 Fla. 655, 155 So. 742.
It is so ordered.
Affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.